Title: Address to the Associators, 7 December 1747
From: Franklin, Benjamin
To: 


The Associators—almost 600 in number—assembled with their arms at the court house on December 7 for their first meeting. Secretary Richard Peters, at the order of the President and Council, informed them that their “Proceedings are not disapprov’d by the Government,” and assured them that commissions would be “readily granted” to the officers chosen in accordance with the Association articles. Franklin made proposals for dividing the city into districts and companies and for conducting the forthcoming election of officers, both of which the Associators approved. Among his manuscripts are two sheets—hitherto separated—fragments of his paper read on this occasion.
 
Gentlemen
[December 7, 1747]
The second Article of the Association we have entred into, is this, That we will before the said Day, that is, before the first Day of January next, form ourselves into Companies consisting of such as are situated most conveniently for meeting together. But as the Manner of forming ourselves into Companies is not particularly express’d, I am now to acquaint you what previous Steps have been taken to that purpose. As the Association was sign’d promiscuously by Persons dwelling in all Parts of the Town, and it was difficult as their Names stood, to sort them into their respective Neighbourhoods, two Inhabitants of each Ward were called together, to consider of the properest Means of dividing the Associators into Companies according to the Article. After some Consideration they agreed to go round their respective Wards, and take down the Names of the Associators of each Ward in separate Lists, by which Lists they might see whether there were a Number of Members in each Ward sufficient to form a Company. When the Lists were brought in, it appear’d that some Wards contain’d Associators more than sufficient for a [missing]
The first Company to the southward, is Dock Ward Company, and contains, &c.
(read em all)
Mulberry Ward being very large is divided into two Companies, and as our German Brethren who are as hearty and as forward as [any of] us, have desired to be by themselves, [one] of those Companies is accordingly German, [and the] other English.
If you approve of these Divisions, Gentlemen, I will deliver Lists of each Company, to some among you who will undertake to call you to[gether wh]en the Time comes for chusing your Officers, w[hich] by the Articles is the first Day of January next. In the mean time, if each Company shall think fit to meet by itself one Evening in a Week or oftner, to improve in the Exercise of Arms, those who have the Lists will look out for and provide convenient Rooms in different Parts of the Town to accommodate the several Companies. By these private Meetings and Exercises, we shall not only improve in the Discipline, but become acquainted with each other, and so be better able to judge, when the Day of Election comes, who among us are fittest to be our Officers.
Tis hoped all will endeavour to have their Arms and Ammunition ready by that Day, according to the Articles, and as our Numbers are daily encreasing, I do not doubt but you will then be able to make a noble Appearance. [Remainder missing.]
